    



EXHIBIT 10.62

PORTIONS OF THIS EXHIBIT 10.62 MARKED BY AN *** HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



EXECUTION COPY

CONFIDENTIAL - THIS DOCUMENT AND ITS SUBSTANCE ARE NOT TO BE USED OR DISCUSSED
WITHOUT CONSENT OF CALVIN KLEIN, INC. THIS IS A DRAFT WHICH SHALL NOT BE BINDING
UPON THE PARTIES AND DOES NOT CONSTITUTE AN OBLIGATION OF THE PARTIES. NO
BINDING AGREEMENT OR OBLIGATION WILL RESULT UNLESS A DEFINITIVE WRITTEN
AGREEMENT IS EXECUTED AND DELIVERED BY THE PARTIES. NEITHER THIS DRAFT NOR ANY
OTHER DRAFT, MEMO, OTHER WRITING NOR ANY ORAL CONVERSATION OR DISCUSSION IS TO
BE CONSIDERED BINDING OR A COMMITMENT ON THE PART OF CALVIN KLEIN, INC.

CALVIN KLEIN, INC.

and

CALVIN KLEIN JEANSWEAR ASIA LTD.

THIS AMENDED AND RESTATED LICENSE AGREEMENT is made this 1st day of January
1997, by and between CALVIN KLEIN, INC., a New York corporation having its
principal business office at 205 West 39th Street, New York, New York 10018
("Licensor"), on the one hand and Calvin Klein Jeanswear Asia Ltd., a Hong Kong
corporation having its principal business office at c/o Jeanswear Services Hong
Kong Ltd., Suite 3506, Tower 1, The Gateway, 25 Canton Road, TST, Kowloon, Hong
Kong ("Licensee") and it amends and restates in its entirety a License Agreement
dated as of May 14, 1996 (the "Original License Agreement") by and between
Licensor and Licensee.

Index

Section

[spacer.gif] [spacer.gif] 1  Grant (Products/Territory)

[spacer.gif] [spacer.gif] 2  Term

[spacer.gif] [spacer.gif] 3  Design

[spacer.gif] [spacer.gif] 4  Confidentiality

[spacer.gif] [spacer.gif] 5  Quality Control

[spacer.gif] [spacer.gif] 6  Operations

[spacer.gif] [spacer.gif] 7  Advertising

[spacer.gif] [spacer.gif] 8  Approval Standard

[spacer.gif] [spacer.gif] 9  Minimum Guaranteed Fees

[spacer.gif] [spacer.gif] 10  Percentage Fee

[spacer.gif] [spacer.gif] 11  Equity Interest

[spacer.gif] [spacer.gif] 12  Audit

[spacer.gif] [spacer.gif] 13  Trademark

[spacer.gif] [spacer.gif] 14  Infringement

[spacer.gif] [spacer.gif] 15  Counterfeit/Parallel Considerations

[spacer.gif] [spacer.gif] 16  Copyright

[spacer.gif] [spacer.gif] 17  Other Designers

[spacer.gif] [spacer.gif] 18  Indemnification/Insurance

[spacer.gif] [spacer.gif] 19  Breach/Default


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



[spacer.gif] [spacer.gif] 20  Termination

[spacer.gif] [spacer.gif] 21  Licensor Representations

[spacer.gif] [spacer.gif] 22  Licensee Representations

[spacer.gif] [spacer.gif] 23  Notice

[spacer.gif] [spacer.gif] 24  Assignment

[spacer.gif] [spacer.gif] 25  Entire Agreement

[spacer.gif] [spacer.gif] 26  Independent Contractor

[spacer.gif] [spacer.gif] 27  No Waiver

[spacer.gif] [spacer.gif] 28  Severability

[spacer.gif] [spacer.gif] 29  Governing Law

[spacer.gif] [spacer.gif] 30  Forum, Jurisdiction and Service of Process

[spacer.gif] [spacer.gif] 31  Jurisdictional Approval

Schedules/Exhibits/Attachments

Schedule A (Products)
Schedule 3.1.1 Time and Action Calendar
Schedule 24 (Shareholdings)

W  I  T  N   E  S  S  E  T   H:

In consideration of the premises and the mutual covenants hereinafter set forth,
Licensor and Licensee do hereby respectively grant, covenant and agree as
follows:

Definitions: As used in this Agreement, the following terms have the meanings
specified or referred to below.

"Aggregate Net Sales Thresholds" shall have the meaning set forth in Section
2.1.

"Asia" shall have the meaning set forth in Section 1.1.

"Articles" shall have the meaning set forth in Section 1.1.

"Close-out Articles" shall have the meaning set forth in Section 5.4.

"CPI" shall mean the Consumer Price Index (All Cities - All Urban Consumers) as
published by the United States Department of Labor (or the successor index).

"Form" shall have the meaning set forth in Section 1.1.

"Irregulars" shall have the meaning set forth in Section 5.4.

"Licensor's Data" shall have the meaning set forth in Section 4.1.

"Licensed Mark" shall have the meaning set forth in Section 1.1.

"Minimum Advertising Expenditure" shall have the meaning set forth in Section
7.2.

"Minimum Guaranteed Fee" shall have the meaning set forth in Section 9.1.

"Minimum Net Sales Thresholds" shall have the meaning set forth in Section 2.2.

"Net Sales" shall have the meaning set forth in Section 10.1.

"Percentage Fee" shall have the meaning set forth in Section 10.1.

"Products" shall have the meaning set forth in Section 1.1.


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



"Salesmen's Samples" shall mean Articles sold to Licensee's commercial agents
and salesmen at a discount of at least 50% off the wholesale price for use in
promoting and selling Articles.

"Territory" shall have the meaning set forth in Section 1.1.

"Special Fee" shall have the meaning set forth in Section 9.1.

Section 1. Grant (Products/Territory).

1.1.1 Licensor hereby grants to Licensee an exclusive license, except as
otherwise provided herein, only throughout certain countries in "Asia," namely
Hong Kong, Republic of Korea, Republic of China (Taiwan), China (PRC),
Indonesia, Philippines, Singapore, Malaysia, Thailand, New Guinea, Vietnam,
Australia, New Zealand, Cambodia, Laos, Myanmar, Burma, Macau, the Federated
State of Micronesia and Mariana Islands (Saipan) (except as provided below)
(hereinafter referred to as the "Territory") to use the mark "Calvin Klein" and
"CK/Calvin Klein" (hereinafter referred to as the "Licensed Mark") only in the
form of the logo "Calvin Klein Jeans" and/or "CK/Calvin Klein Jeans" as may be
approved by Licensor (hereinafter referred to as the "Form") on and in
connection with the manufacture, distribution and sale at wholesale solely of
the items of men's (and boys) and women's (and girls) jeans and jeans related
apparel and men's (and boys) and women's (and girls) "khaki" pants, skirts,
shorts and "khaki" related items as are set forth on Schedule A annexed hereto
(hereinafter referred to as "Products"), provided that Licensee acknowledges
that Licensor has retained the rights specified below and in Sections 1.1.2 and
1.2. Products produced by or for Licensee and approved by Licensor, from time to
time, for each collection for sale under this Agreement hereinafter shall be
referred to as "Articles." Notwithstanding the foregoing, the license granted
hereunder with respect to manufacture is non-exclusive and Licensor retains the
right to *** Licensee acknowledges that Licensor's grant hereunder does ***

1.1.2 Licensee's right to use the Licensed Mark in the ***

1.2 All Articles shall bear the Licensed Mark only in the Form except as
hereinafter provided, and no Article shall be sold or otherwise distributed by
Licensee under any mark other than the Licensed Mark. Licensor reserves all
rights to the *** Licensee specifically acknowledges that Licensor has retained:

(a) the right to use, and to grant to any other third party the right to use,
the Licensed Mark, in the Form or otherwise:

(i) in the Territory, with regard to any ***, and

(ii) outside the Territory, with regard to any *** and

[spacer.gif] [spacer.gif] [spacer.gif] (b)  the right to use, and to grant to
any other third party the right to use *** and

[spacer.gif] [spacer.gif] [spacer.gif] (c)  the right to ***

1.3 Licensee acknowledges that Articles hereunder may bear some similarity of
design to other items of merchandise which hereafter may be distributed or sold
in the Territory in connection with the Licensed Mark by either Licensor or
Licensor's duly authorized licensees or others and further acknowledges that
such similarity of design shall not be deemed a breach of or default under this
Agreement.

1.4 Licensee acknowledges that ***

1.5 Licensee will use its best efforts to exploit the rights herein granted
throughout each and every jurisdiction in the Territory and to sell the maximum
quantity of each category of Articles in each and every jurisdiction in the
Territory therein consistent with the high standards and prestige represented by
the Licensed Mark.

1.6 Licensee shall not export Articles from the Territory and shall not sell
Articles to any third party which it knows, has reason to believe or should have
reason to believe intends to export Articles from the


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



Territory. However, Licensee may sell Articles to Licensor and/or another
authorized licensee of Licensor for Products for sale in other jurisdictions, as
may be consented to from time to time by Licensor. Furthermore, Licensee agrees
to utilize product identification systems and other desirable measures, as
specified from time to time by Licensor for marking Articles to facilitate
effective control of the distribution thereof and the monitoring and prevention
of parallel or grey goods marketing.

1.7 Licensee acknowledges that Licensor has entered into, and will hereafter
enter into, licenses with third parties regarding the use of the Licensed Mark
and/or the Form on Articles in jurisdictions outside the Territory and that
Licensor may grant third parties the right to produce Products for sale outside
the Territory. Licensee agrees to fully co-operate with such third parties, as
requested by Licensor including but not by way of limitation, ***

1.8 Furthermore, Licensee agrees that the marketing placement and distribution
of Articles in the Territory may but shall not necessarily be the same as that
for Products being sold *** Licensee acknowledges that Licensor has heretofore
granted an exclusive distributorship to third parties in the Territory and that
the license granted hereunder is subject to the same. Licensee agrees to assume
and to fully comply with all of Licensor's obligations provided therein or
relating thereto, including but not by way of limitation, *** Furthermore, if
requested by Licensor, and subject to availability, Licensee will ***

1.9 In the event Licensor desires to ***

1.10 Licensee acknowledges that Licensor has ***

Section 2. Term.

2.1 (a) The initial term of this Agreement will be ten (10) years and six (6)
months commencing as of 1 July 1996 and continuing through 31 December 2006,
unless sooner terminated in accordance with the provisions hereof. This
Agreement shall be renewed for up to two (2) consecutive additional terms of ten
(10) years each, commencing 1 January 2007, and 1 January 2017 respectively, but
such renewal shall be effective only if (a) Licensee is in compliance with all
of the terms and conditions of this Agreement throughout the initial or
preceding term, as applicable (b) (subject to Section 2.2(e)) "Net Sales" (as
hereinafter defined) during each Annual Period have attained or exceeded the
"Aggregate Net Sales Thresholds" set forth below.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Annual Period [spacer.gif] Aggregate Net Sales Thresholds 1
[spacer.gif]   ***  2 [spacer.gif]   ***  3 [spacer.gif]   ***  4 [spacer.gif]  
***  5 [spacer.gif]   ***  6-10 [spacer.gif]   ***  11-20 [spacer.gif]   *** 
[spacer.gif]

(c) Licensee is in compliance with the financial covenants set forth in Section
6, and (d) Licensee has, in the sole determination of Licensor, continued
throughout the initial term of the Agreement to maintain the high quality
standards necessary to reflect the prestige and reputation of the Articles and
the Licensed Mark. Licensor may specifically waive compliance with any of the
foregoing. At least 90 days prior to each such renewal, Licensee shall deliver
to Licensor a detailed business plan for its operations for the renewal period
which shall contain reasonably detailed projections prepared by Licensee in good
faith. The eighteen (18) month period commencing 1 July 1996, the twelve (12)
month period commencing 1 January 1998 and each twelve (12) month period
commencing on each 1st January thereafter during the term of this Agreement,
shall each constitute and hereinafter shall be referred to as an "Annual
Period."


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



(a) Notwithstanding the provisions of Section 2.1(a), *** for each of the
following Annual Periods as follows:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Annual Period [spacer.gif]   ***  1 [spacer.gif]   ***  2
[spacer.gif]   ***  3 [spacer.gif]   ***  4 [spacer.gif]   ***  5 [spacer.gif]  
***  [spacer.gif]

; provided, that, commencing in the Annual Period in effect on the date ***

2.2 (a) In addition to the provisions of Section 2.1 and subject to Section
2.2(d) below, commencing at any time after the ***

(b) The following are the "Minimum Net Sales Thresholds" which Licensee shall be
required to attain for each of the following jurisdictions during the second
Annual Period, except as otherwise provided in the table (in each case, a
"Second Year Amount") ***

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Jurisdiction [spacer.gif] Minimum Net Sales
Threshold
(in millions) *** [spacer.gif]   ***  *** [spacer.gif]   ***  *** [spacer.gif]  
***  *** [spacer.gif]   ***  *** [spacer.gif]   ***  *** [spacer.gif]   ***  ***
[spacer.gif]   ***  *** [spacer.gif]   ***  *** [spacer.gif]   ***  ***
[spacer.gif]   ***  [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Jurisdiction [spacer.gif] Minimum Net Sales
Threshold
(in millions) *** [spacer.gif]   ***  [spacer.gif]

For each subsequent Annual Period during the Term the "Minimum Net Sales
Threshold" for each jurisdiction will be an amount ***

(c) For purposes of computing the "Minimum Net Sales Threshold" pursuant to
Section (b) for ***

(d) Notwithstanding the fact that ***

(e) ***

Section 3. Design.

3.1.1 Licensee will cooperate with Licensor and will each use their respective
best efforts in the preparation of seasonal collections of Articles in
accordance with the Time and Action Calendar attached hereto as Schedule 3.1.1.
Licensee will provide Licensor, *** for Licensor's review and use in developing
seasonal collections as provided herein.

3.1.2 In connection therewith, Licensor or Licensor's designee, which may be
Calvin Klein Jeanswear Company and/or Calvin Klein Jeanswear Europe S.p.A.
("Designee") will ***

3.2 In order to present cohesive and representative collections of Articles,
Licensee will utilize substantially all of the designs or samples submitted by
Designee or approved by Licensor and/or such


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



designs or samples developed by Licensor and produce, offer for sale, and ship
as ordered, those Articles which are produced therefrom, except as Licensor may
otherwise consent. Within thirty (30) days following the close of each seasonal
collection, Licensee will provide Licensor with the sales results, by style on a
unit basis, of Articles shown and sold for such seasonal collection.

3.3 Licensee may use only sketches, designs, colors and other materials provided
by Designee or Licensor or approved by Licensor in connection with Articles. If
Licensee rejects any such sketches, designs, color samples or other materials
and chooses not to use them in connection with Articles, Licensee must return
such sketches, designs, color samples and other materials at Licensee's expense,
and may not use them or permit their use by any unauthorized parties thereafter.

3.4 Licensor may use and permit others to use sketches, designs and other
materials provided or approved by Licensor for use in connection with Articles
in any manner it desires, provided that such use does not conflict with any
rights granted Licensee hereunder.

3.5 Licensee will be responsible for making all prototypes (including design as
well as production prototypes) and samples as well as for the production of
Articles, and Licensee will bear all costs in connection therewith. Licensee
will be responsible for and will bear all costs (except to the extent such
stores bear such costs) involved in the design, development and construction of
showrooms and in-store shops or in-store "stores" or in-store areas in which
Articles are sold, all of which shall be subject to the ongoing approval of
Licensor. Initially certain services of Licensor's visual display and other
personnel may be needed to assist Licensee; the costs of which personnel, as may
be, requested or approved in advance by Licensee, will be borne by Licensee.
Licensor shall be entitled to inspect Licensee's showrooms, such in-store shops
and in-store areas within stores periodically at its expense. Licensee, however,
will bear all costs in connection with Licensor's inspection of such showrooms,
in-store shops and in-store areas within stores to the extent Licensor
determines as a result of such inspection that Licensee's showrooms, or in-store
shops or in-store areas within stores are not maintained pursuant to
specifications supplied by Licensor. Licensee shall then, at its expense, make
any modifications to the design, layout, decor, visual display or merchandise
display formats as Licensor shall reasonably require and bear any costs incurred
by Licensor as a result of follow-up inspection to determine compliance with
Licensor's directions. Furthermore, Licensee will remit directly payment for, or
reimburse Licensor for, any out-of-pocket expenses incurred by Licensor or its
representatives in connection with this Agreement, which are requested (or
approved in advance by Licensee).

3.6 Licensee shall sell to Licensor, Licensor's affiliates or Licensor's
licensees (including store licensees, for full price retail and outlet stores)
in, or if specifically requested in writing outside of, the Territory, such
reasonable quantities of Articles as may be requested ***

3.7 Licensee shall make available to Licensor, *** Licensee shall permit
Licensor and its employees and other representatives to purchase Articles for
*** Licensor agrees to use its reasonable efforts to enable Licensee and its
employees to ***

Section 4. Confidentiality. Licensee acknowledges that all information relating
to the terms and provisions of this Agreement and any agreements entered into by
the parties on the date hereof and the business and operations of Licensor and
its affiliates and/or Designee which it learns during the term, or has learned
during negotiation, of this Agreement, all special design concepts which
Licensor or its affiliates or its Designee provide to it hereunder and all
sketches and designs received by it from Licensor or its affiliates or its
Designees (hereinafter referred to as "Licensor's Data") are valuable property
of such entities. Licensee acknowledges the need to preserve the confidentiality
and secrecy of Licensor's Data and agrees that, both during the term of this
Agreement and after the termination hereof, it shall not use (except use
required to fulfill the provisions of this Agreement during the term of this
Agreement) or disclose same, and it shall take all necessary steps to ensure
that use by it or by its authorized designees (which use and which designees
shall be solely as necessary for, and in connection with, the manufacture,
distribution, sale, advertising or promotion of Articles) shall preserve in all
respects such confidentiality and secrecy. Licensee hereby indemnifies Licensor,
its affiliates and its Designee against any damage of any kind which may be
suffered by any of them as a result of any breach by Licensee, or any of its
said


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



designees of the provisions of this paragraph. (For purposes hereof "affiliates"
shall consist of those persons, firms, corporations and other entities
controlled by, controlling or under common control with the entities in
question.)

Section 5. Quality Control.

5.1 The components, workmanship, fit and durability of Articles will at all
times be of the highest quality and commensurate with the reputation, image and
prestige of the Licensed Mark. Licensee will maintain production and other
quality control procedures so as to ensure that the quality of Articles meets or
surpasses that of the approved samples of Articles. Articles will be
distributed, merchandised and sold with packaging and sales promotion materials
appropriate for highest quality products of that type of merchandise. All
Articles will be manufactured, sold, labeled, packaged, distributed and
advertised in accordance with all applicable laws and regulations in the
Territory.

5.2 Licensor will have the right to design and/or approve the styles, designs,
packaging, components, workmanship, fit, quality, display, merchandising,
advertising and promotion of all Articles so as to ensure that Articles
manufactured, merchandised, sold, advertised and promoted hereunder are
consistent with the reputation, image and prestige of the Licensed Mark as a
designation for highest quality products.

5.3 (a) Before selling, distributing or promoting any Article, Licensee will
deliver to Licensor for its approval, free of charge, one (1) prototype sample
of each such Article together with prototype tags, labels and packaging to be
used in connection therewith. In the event any such prototype sample fails to
meet with Licensor's approval, Licensee shall promptly correct such prototype
and re-submit it for Licensor's approval. Licensor may require Licensee to
purchase labels, tags and other identification including packaging materials
from Licensor, or Licensor's designated supplier in order to protect the
Licensed Mark and to preclude or prevent counterfeiting or unauthorized use of
materials utilizing the Licensed Mark.

(b) Licensee will deliver to Licensor, free of charge, one (1) initial
production sample of each Article together with the tags, labels and packaging
to be used in connection therewith. In addition, from time to time in order to
ensure that Licensor is maintaining the quality standards set forth herein upon
Licensor's request, Licensee will deliver to Licensor, free of charge, such
reasonable number of then current production samples of each Article produced
hereunder together with the tags, labels and packaging being used in connection
therewith. In the event Licensor determines that the initial production sample
delivered to Licensor or any Article subsequently submitted to Licensor fails to
meet the quality standards set forth herein, Licensee will make any corrections
determined by Licensor to be necessary to meet such quality standards. All
Articles to be sold hereunder will be at least equal in quality to the samples
approved by Licensor.

(c) Licensor and its duly authorized representatives will have the right, upon
reasonable advance notice and during normal business hours, to examine Articles
in the process of being manufactured and to inspect all facilities utilized by
Licensee or its contractors in connection therewith. Licensee shall include in
its arrangements with third party contractors a similar provision permitting
Licensor's inspections of such contractor's facilities.

5.4 All Articles will bear the Licensed Mark only in the Form and only in such
form and manner as may be approved by Licensor. Notwithstanding the foregoing,
*** Licensee will cause to appear on all Articles produced hereunder, and on
their labels, packaging and the like, on all advertising, promotional,
merchandising and publicity material used in connection therewith, and on any
printed matter of any kind on which the Licensed Mark, the Form or any other
"Calvin Klein" or "CK" or "CK/Calvin Klein" identification appears (including
business cards, invoices, stationery and other printed matter), such legends,
markings and notices as Licensor may request. Before using or releasing any
proposed advertising (including any and all co-operative trade and consumer
advertising), promotional, merchandising or publicity material or any such other
printed matter, Licensee will submit same together with the proposed placement
thereof to Licensor for Licensor's approval. The same will not be used or
released prior to receipt of Licensor's approval.


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



5.5 After any sample, copy, art work or other material has been approved,
Licensee will not depart therefrom in any respect without the prior written
approval of Licensor. If Licensor should disapprove any sample Article, tag,
label, package or the like, or any advertising, promotional, merchandising or
publicity material or the proposed placement thereof or any other printed
matter, Licensee will not use or permit the use of the same in any manner,
whether or not in connection with the Articles or the Licensed Mark or
otherwise.

5.6 In order to maintain the reputation, image and prestige of the Licensed
Mark, Licensee's distribution patterns shall consist of those retail outlets
whose location, merchandising and overall operations, and whose positioning of
Articles are consistent with (a) the high quality of Articles, (b) the
reputation, image and prestige of the Licensed Mark, and (c) the exclusive
nature of distribution and market placement applicable to such Articles and as
are approved by Licensor on an ongoing basis. ***

Section 6. Operations. During the term of this Agreement, Licensee shall use
such trade name incorporating the Licensed Mark in the Form, and no other name
or mark, as is specifically approved by Licensor as the name of an entity which
shall operate solely in connection with and arising from its performance of its
obligations and responsibilities hereunder. Licensee shall comply with all legal
requirements applicable to the establishment and maintenance of the same
including the filing of a fictitious name certificate (sometimes referred to as
a "d/b/a" or "doing business as" form) where applicable. Licensee shall be
permitted to use the name "CK Jeanswear Asia Ltd.," only for so long as Licensee
operates solely as the licensee hereunder and shall change its name from "Calvin
Klein Jeanswear Asia Ltd." within 30 days of the date hereof. The use of the
Licensed Mark in the Form in connection with the operation of such entity shall
be subject to the provisions of paragraph 13 below. In connection with the
operation of such entity Licensee shall:

(a) employ, on an exclusive basis, a "President" and/or a "Managing Director"
who shall be subject to the ongoing approval of Licensor;

(b) employ, on an exclusive basis, as part of its staff such personnel
(including personnel to liaise with Licensor) as will enable Licensee, in the
opinion of Licensor, to exploit the license herein granted and to maintain the
quality standards required hereunder which personnel would customarily include
sales, merchandising, public relations (who may be retained as consultants or
through a servicing arrangement with Licensor), visual display and production
(including quality control) personnel and the initial staffing shall consist of
one full-time Managing Director, one full-time merchandiser, one part-time
logistical person and one part-time accounting person;

(c) establish as soon as practicable and thereafter maintain throughout the term
of this Agreement, a separate showroom in Hong Kong, and a separate showroom in
such other jurisdiction in the Territory, as may be required by Licensor as and
when it establishes a central "Calvin Klein" headquarters in the Territory, in
which such showroom shall be located and in every case wherever and at the time
an agent or distributor is delegated for such jurisdiction, for the sole purpose
of displaying, promoting and selling Articles, the general location (and
relocation) and general decor of which will be subject to the on-going approval
of Licensor, and the architect retained by Licensee will be subject to the
approval of Licensor both at the time such showroom is established and
thereafter throughout the term of this Agreement;

(d) establish and maintain throughout the term of this Agreement, production and
other facilities, whether by ownership, or by contractual arrangement, in order
to exploit the license herein granted and to maintain the quality standards
required hereunder;

(e) *** Licensee will deliver to Licensor ***; and

(f) furnish Licensor with information regarding the above and such other
information regarding the company as Licensor may, from time to time, request
including (i) providing Licensor in writing, with ***, (ii) ***, (iii) ***, and
(iv) ***

(g) Within sixty (60) days following the close of the second Annual Period and
each Annual Period thereafter, Licensee will provide Licensor with a ***.
Licensee will also furnish Licensor with


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



such additional specific information and data as may be requested by Licensor.
Licensor and Licensee will then review and discuss certain aspects of the
operations under this Agreement. Licensor may recommend such changes in the
operations, design or merchandising of Articles, or change in distribution
patterns as it deems necessary or desirable to exploit the license granted under
this Agreement and/or to ensure the cohesive development, presentation, sale
merchandising, distribution, advertising and/or promotion of Articles and the
Licensed Mark with and within the range of other merchandise produced by
Licensor or by other authorized licensees of the Licensed Mark, and Licensee
agrees to use its best efforts to implement such changes as promptly as
practicable.

Section 7. Advertising.

7.1 Subject to the last sentence of Section 7.4, Licensee will spend for ***

7.2 Licensee will remit to Licensor to ***, not less than the following amounts
(the "Minimum Advertising Expenditure"):

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Annual Period [spacer.gif] Minimum Advertising
Expenditure 1st [spacer.gif]   ***  2nd [spacer.gif]   ***  3rd and each
Annual Period thereafter [spacer.gif]   ***  [spacer.gif]

However, ***. Nothwithstanding the foregoing, if the *** (subject to the last
sentence of Section 7.4 hereof) during such Annual Period.

7.3 For purposes hereof, ***

7.4 Any qualified expenditure incurred by Licensee during any Annual Period for
***

7.5 CRK Advertising operates as the advertising agency responsible for
advertising campaigns relating to ***

Section 8. Approval Standard. Licensee acknowledges that approvals required
pursuant to this Agreement, under Sections 2, 3, 5, 6(c), 7.3 and 13.1, may be
based solely on Licensors subjective aesthetic standards and may be granted,
withheld and/or changed in Licensor's sole and absolute discretion.

Section 9. Minimum Guaranteed Fees.

9.1 (a) In consideration of the license granted and the services to be performed
by Licensor hereunder, Licensee will pay to Licensor in the manner provided in
Section 9.2 below a Minimum Guaranteed Fee for each Annual Period as follows:

***

***

***

***

***

The Minimum Guaranteed Fee for the sixth through the tenth Annual Periods will
be as mutually determined by the parties but in no event *** In the event this
Agreement is renewed, the Minimum Guaranteed Fees for each of the 11th through
the 20th Annual Periods, will be as mutually determined by the parties but in no
event ***


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



(a) Notwithstanding the provisions of Section 9.1(a), to the extent *** for each
of the following Annual Periods as follows:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Annual Period [spacer.gif]   ***  1 [spacer.gif]   ***  2
[spacer.gif]   ***  3 [spacer.gif]   ***  4 [spacer.gif]   ***  5 [spacer.gif]  
***  [spacer.gif]

; provided, that, commencing in the Annual Period in effect on the ***

9.2 The Minimum Guaranteed Fee for each Annual Period will be paid in advance in
four (4) equal quarterly installments on the first day of January, April, July
and October during each Annual Period except that the Minimum Guaranteed Fee for
the first Annual Period shall be paid in five (5) equal installments
simultaneously with the execution hereof, on 1 July 1996, 1 January 1997, 1
April 1997 and on 1 October 1997.

9.3 *** of the Minimum Guaranteed Fee shall be allocated as a royalty for the
use of the Licensed Mark and the remaining *** shall be allocated as a fee for
the design and other services to be performed by Licensor.

Section 10. Percentage Fee.

10.1 In consideration of the license granted and the services to be performed by
Licensor hereunder, Licensee shall pay to Licensor (i) a Percentage Fee computed
at the rate of *** For purposes hereof, "Net Sales" shall mean (i) ***
[approximately 1.5 pages redacted]

10.2 Fifty percent (50%) of the Percentage Fee shall be allocated as a royalty
for the use of the Licensed Mark and the remaining fifty percent (50%) shall be
allocated as a fee for the design and other services to be performed by
Licensor.

10.3 The Percentage Fee payments hereunder shall be accounted for and paid
quarterly, within thirty (30) days following the close of each three (3) month
period during each Annual Period. The Percentage Fee payable for each accounting
period during each Annual Period shall be computed on the basis of Net Sales
from the beginning of such Annual Period through the last day of such accounting
period with a credit for the Minimum Guaranteed Fees and Percentage Fees, if
any, theretofore paid to Licensor for such Annual Period.

10.4 Licensee shall deliver to Licensor at the time each Percentage Fee payment
is due, statements signed by the chief financial officer of Licensee and
certified by him as accurate. Each such statement shall indicate, by month, the
amount of Net Sales, and shall show in detail, separately for each category of
Articles and each jurisdiction in the Territory for each account of Licensee,
the style number, description, number of units, unit price and the total amount
of gross sales of Articles shipped during the period covered by such statement,
the type and amount of discounts and credits from gross sales which may be
deducted therefrom (separately as to each type of discount or credit), a
computation of the amount of Percentage Fee payable hereunder in respect of Net
Sales for such period. Each such statement shall indicate by month the amount
and details of all advertising and promotional expenditures incurred by Licensee
during such period. Such statements shall be furnished to Licensor whether or
not any Articles have been sold or advertising placed during the period for
which such statements are due.

10.5 Licensee shall furnish to Licensor, not later than ninety (90) days
following the close of each Annual Period during the term of this Agreement (or
portion thereof in the event of prior termination for any reason), a report
certified by its independent certified public accountants, or the equivalent
thereof in the Territory, covering such Annual Period (or portion thereof) and
containing the same information, required to be contained in the statements
referred to in paragraph 10.4 above.

10.6 ***


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



10.7 All payments required of Licensee hereunder shall be made to Licensor in
New York, New York or, if specified by Licensor, to an account in the Territory
in United States dollars (or, if so designated by Licensor, an alternative
currency) via wire transfers specifying federal funds, or in such other manner
as Licensor designate, with simultaneous telex notification and telephone
confirmation to Licensor to the accounting and licensing department. The
Percentage Fee (and other amounts provided for herein) shall be computed and
paid in accordance with Licensee's accounting records which are kept in United
States dollars.

10.8 If applicable, Licensee shall compute and pay on behalf of Licensor all
withholding taxes which any governmental authority in the Territory may impose
on Licensor with respect to the fees paid by Licensee to Licensor. The amount of
such taxes shall be appropriately deducted from payments of fees. Licensee shall
furnish Licensor with an official receipt (together with a translation thereof
if not in English) promptly after each such payment of taxes. In the event such
taxes are not paid when due, all resulting penalties and interest shall be borne
by Licensee.

Section 11. Equity Interest. One hundred percent (100%) equity interest in
Licensee is held by CK Jeanswear N.V., a Dutch holding company, on the date
hereof. Licensee shall cause the transfer of ten percent (10%) of such equity
interest to Licensor free of charge as directed by Licensor.

Section 12. Audit.

12.1 Licensee will prepare and maintain, in such manner as will allow them to be
audited in accordance with generally accepted accounting principles consistently
applied, *** Licensor and its duly authorized representatives have the right,
during regular business hours and upon reasonable notice, for ***

12.2 If, as a result of any examination of Licensee's books and records, it is
shown that the ***

Section 13. Trademark.

13.1 Licensee agrees that (a) no name or names shall be co-joined with the
Licensed Mark, (b) it will not use the name "Calvin Klein," "CK" or "CK/Calvin
Klein" or any portion or derivative thereof in its corporate name except as
provided in Sections 23 and 6 hereof, and (c) no name or names shall be used in
connection with the Licensed Mark in any advertising, promotion, publicity,
labeling, packaging or printed matter of any kind utilized by Licensee in
connection with Articles unless specifically consented to, and only in the Form,
and only in the form approved, by Licensor. Any such use by Licensee pursuant to
clause (c) above shall clearly indicate that the Calvin Klein Trademark Trust
("CKTT") is the owner and Licensor is the beneficial owner of the Licensed Mark
and that Licensee is using the same pursuant to a license granted by Licensor.

13.2 Licensee acknowledges that CKTT is the owner and Licensor is the beneficial
owner of all right, title and interest in and to the Licensed Mark as to
Products in the Territory in any form or embodiment thereof and is also the
owner of the goodwill attached or which shall become attached to the Licensed
Mark and the Form in connection with the business and goods in relation to which
the same has been, is or shall be used. Sales by Licensee and its affiliates
shall be deemed to have been made by CKTT for purposes of trademark registration
and all uses of the Licensed Mark and the Form by Licensee and its affiliates
shall inure to the benefit of CKTT. Licensee will not, at any time, do or suffer
to be done any act or thing which may in any way adversely affect any rights of
Licensor or CKTT in and to the Licensed Mark or the mark or logo "CK" or any
registrations thereof or any applications for registration thereof, or any
applications for registration of the Form or which, directly or indirectly, may
reduce the value of the Licensed Mark or detract from its reputation, image or
prestige or that of Licensor or Calvin Klein.

13.3 Licensee will, at Licensor's request, execute any and all documents
including Registered User Agreements and take any actions required by Licensor
to confirm CKTT's ownership and Licensor's beneficial ownership of all rights in
and to the Licensed Mark as to Products in the Territory and the respective
rights of CKTT, Licensor and Licensee pursuant to this Agreement. Licensee will
cooperate with Licensor and will, at Licensor's request, take any actions
requested by Licensor in connection with


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



the filing and prosecution by Licensor of applications in CKTT's name (or if
applicable, Licensor's name) to register the Licensed Mark for Articles in the
Territory and in connection with the maintenance and renewal of such
registrations as may issue. Upon termination of this Agreement, Licensee shall
execute any documents required by Licensor to evidence such termination.
Licensee will bear all expenses in connection with the filing of Registered User
Agreements and with any documents required to evidence termination of this
Agreement including termination of such Registered User Agreements.

13.4 Licensee will use the Licensed Mark in the Territory strictly in compliance
with the legal requirements obtaining therein and will use such markings in
connection therewith as may be required by applicable legal provisions. Licensee
will comply with all governmental regulations in connection with the
manufacture, distribution and sale of Articles.

13.5 Whether during the term of this Agreement or subsequent to its termination,
Licensee will never (a) challenge Licensor's ownership of or the validity of the
Licensed Mark or any application for registration thereof, or any trademark
registration thereof, or any rights of Licensor therein, nor (b) challenge the
fact that Licensee's rights pursuant to this Agreement are solely those of a
licensee.

Section 14. Infringement. In the event that Licensee learns of any infringement
or imitation of the Licensed Mark with respect to Products which would be
considered a counterfeit of the Articles, or of any use by any person of a
trademark similar to the Licensed Mark with respect to Products which would be
considered a deliberate use of something substantially similar to the Licensed
Mark, it will promptly notify Licensor thereof. Licensee will take no action,
including, but not by way of limitation, settling any action, appealing any
adverse decision or discontinuing any action taken by it, except to the extent
the same is approved in advance by Licensor. All costs and expenses incurred in
any action or proceeding (including investigatory expenses and attorneys' fees,
if applicable, court costs and filing fees) will be borne as determined in
Section 15. Any damages recovered or sums obtained in settlement in or with
respect to any action shall (i) first be applied to proportionately reimburse
Licensee for the expenses incurred and actually paid by it and to reimburse
Licensor for the expenses incurred and actually paid by it, (ii) the balance, if
any, shall belong and shall be paid over to on a fifty-fifty basis to Licensee
and Licensor. In no event will any infringement by a third party justify the
withholding of any payment of royalty or design fee by Licensee.

Section 15. Counterfeit/Parallel Considerations.

(a) Licensor will use commercially reasonable efforts, including, without
limitation, establishing an enforcement network of attorneys, investigators and
customs inspectors in the Territory (the "Network") to minimize and deter (i)
the diversion into and sale within the Territory of products, corresponding to
the Articles, authorized for sale by its other licensees solely outside the
Territory (including, without limitation, unauthorized distribution of such
products by the manufacturers and subcontractors of such licensees) ("Parallel
Imports") and (ii) the importation into, or sale or manufacture within, the
Territory of counterfeit Articles; in each case subject to Licensee's compliance
with its reimbursement obligations set forth in this subsection, the other
subsections of this Section, and subject to applicable law. Licensee will
cooperate in such efforts, and will promptly *** as follows:

[spacer.gif] [spacer.gif] [spacer.gif] (A)  ***

[spacer.gif] [spacer.gif] [spacer.gif] (B)  ***; and

[spacer.gif] [spacer.gif] [spacer.gif] (C)  ***

(b) Licensee will use commercially reasonable efforts to minimize and deter the
diversion of Articles for sale outside of the Territory (including, without
limitation, unauthorized distribution of Articles by Licensee's manufacturers
and subcontractors) ("Diversion"). Such efforts will include, without
limitation, the utilization of such processes, controls, identification methods
and reporting and auditing procedures as Licensor may from time to time
reasonably request. Licensee will cooperate with Licensor in Licensor's efforts
to minimize and deter Diversion ("Anti-Diversion Efforts"). Without limiting the
foregoing:


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



[spacer.gif] [spacer.gif] [spacer.gif] (i)  Licensee will promptly provide such
information as Licensor may from time to time reasonably request concerning its
manufacturing, subcontracting and distribution locations, activities and
shipments, product and label identification systems and data and sales to and by
its customers; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  Licensee will promptly ***

(c) In addition to the foregoing, promptly after receipt of any certification by
Licensor (with available supporting evidence) specifying the quantity of
Articles recovered or otherwise identified as having been involved in any
incident of Diversion or attempted Diversion, ***

(d) Where appropriate and consented to by Licensee, Licensor will initiate
criminal or civil actions against persons outside the Territory seeking to
manufacture counterfeit Articles or sell or ship counterfeit Articles into the
Territory (excluding, for this purpose, manufacturers or subcontractors
described in the definitions of Diversion or Parallel Imports). The cost related
to any such actions shall be entirely for Licensee's account.

(e) Licensor will consult with Licensee in planning and enforcement activities
pursuant to this Section 15. In addition, the parties will consult and cooperate
to forecast Licensor's reimbursable expenses hereunder and make suitable
arrangements so that Licensor may receive Licensee's payments in respect thereof
at or shortly before such expenses are incurred.

(f) Whenever it is not readily apparent whether actions or proceedings involve
counterfeit Articles, Parallel Imports or Diversion, Licensor will determine the
nature of such items in good faith, taking into account all relevant information
provided by Licensee.

(g) The parties agree to mutually explore alternative structures that will
facilitate the prevention of Parallel Imports and Diversion in the Republic of
Korea.

Section 16. Copyright. Any copyright which may be created in connection with any
material using or used in connection with the Licensed Mark shall be the
property of Licensor. Licensee shall do any and all things required by Licensor
to preserve and protect said rights.

Section 17. Other Designers. During the term of this Agreement, Licensee will
not *** Licensee shall not advertise or otherwise use the Licensed Mark or any
other "Calvin Klein" identification together with any other trademark or name,
or any other identification of any other fashion designer or any other fashion
designer's merchandise; and Licensee shall use its best efforts to see that its
purchasers of Articles comply with this restriction. During the term of this
Agreement, Licensee's affiliates (as defined in Paragraph 4 of this Agreement,
and to include any person or entity directly or indirectly owning or controlling
a majority interest in Licensee) may distribute, sell or advertise Products
under the name of other designers, except: *** This statement shall not be
deemed to limit any affiliate from manufacturing goods as a contractor for such
designers.

Section 18. Indemnification/Insurance.

18.1 Licensee does hereby indemnify Licensor, CKTT and Calvin Klein,
individually, against and save and hold each of them harmless of and from any
and all losses, liability, damages and expenses (including reasonable attorneys'
fees and expenses) which they or either of them incur or for which they or
either of them may become liable or be compelled to pay in any action or claim
against them or either of them, for or by reason of any acts, whether of
omission or commission, that may be committed or suffered by Licensee or any of
its affiliates or any of their respective servants, agents or employees in
connection with Licensee's performance of this Agreement and transactions
arising therefrom. The provisions of this paragraph and the obligations of
Licensee set forth therein shall survive expiration or other termination of this
Agreement.

18.2 Licensee will procure and maintain at its own expense in full force and
effect at all times during which Articles are being sold with a responsible
insurance carrier acceptable to Licensor, a public liability insurance policy
including products liability coverage with respect to Articles as well as
contractual


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



liability (to the extent customarily available in the Territory, as indicated by
Licensee's insurance representative, on an annual basis) with respect to this
Agreement, with a limit of liability of not less than *** Such insurance policy
shall insure against occurrences happening at any time during which Articles are
being sold or used regardless of when claims may be made. Such insurance policy
shall be written for the benefit of Licensor, Licensee and Calvin Klein,
individually, and will provide for at least ten (10) days prior written notice
to Licensor and Licensee of the cancellation, non renewal or substantial
modification thereof. Such insurance may be obtained by Licensee in conjunction
with a policy of products liability insurance which covers products other than
Articles. Licensee will deliver a certificate of such insurance to Licensor
promptly upon issuance of said insurance policy and shall, annually and
otherwise from time to time, upon reasonable request by Licensor, promptly
furnish to licensor evidence of the maintenance of said insurance policy.
Nothing contained in this paragraph 18.2 shall be deemed to limit, in any way,
the indemnification provisions of paragraph 18.1 above.

Section 19. Breach/Default.

19.1 (a) If Licensee fails to make any payment to Licensor on the date such
payment is due as provided hereunder:

(1) Licensee shall pay interest on the unpaid balance of the amount due at a
rate equal to ***; and

(2) if such default continues uncured for a period of ten (10) days after the
date such payment initially became due Licensor shall have the right to
terminate this Agreement forthwith by and upon written notice to Licensee.

(a) If Licensee fails to perform any of the terms, conditions, agreements or
covenants in this Agreement on its part to be performed which failure may
adversely affect the Licensed Mark, Licensor may terminate this Agreement
forthwith by written notice: (i) if such default is incurable, or (ii) if such
default is curable but continues uncured for a period of ten (10) days after
written notice thereof has been given to Licensee by Licensor. If Licensee fails
to comply with the provisions of paragraph 1.6 above, Licensor may terminate
this Agreement effective upon ten (10) days prior written notice to Licensee.

(b) If Licensee fails to pay any amounts due any of Licensor's affiliates within
ten (10) days following written notice thereof from Licensor or if Licensee or
Corrado Fratini breaches or defaults under the Shareholder Agreement referred to
in Section 24, beyond the applicable cure period, Licensor may terminate this
Agreement effective upon ten (10) days prior written notice to Licensee.

(c) If Licensee shall otherwise fail to perform, or if Licensor fails to
perform, any of the terms, conditions, agreements or covenants in this Agreement
on its respective part to be performed, the non-defaulting party may terminate
this Agreement forthwith by written notice: (i) if such default is incurable; or
(ii) if such default is curable but continues uncured for a period of thirty
(30) days after written notice thereof has been given to the defaulting party in
writing by the other party; or (iii) if such default is curable but it is not
reasonably curable within 30 days, if the defaulting party promptly and
diligently takes all necessary actions to cure such default, but such default
continues uncured for a period of sixty (60) days after written notice thereof
has been given to the defaulting party in writing by the other party.

19.2 In the event Licensee files a petition in bankruptcy, or is adjudicated a
bankrupt, or if it becomes insolvent, or makes an assignment for the benefit of
creditors, or files a petition or otherwise seeks relief under or pursuant to
any bankruptcy, insolvency or reorganization statute or proceeding, or if it
discontinues its business for a period of sixty (60) days or more, or if it
discontinues reasonable commercial exploitation of Articles for a period of
sixty (60) days or more, or if a custodian, receiver or trustee is appointed for
it or a substantial portion of its business or assets for any reason, or if it
defaults on any obligation which is secured by a security interest in any
Articles, or if it adopts resolutions for the filing of or entering into any
type of insolvency proceeding, or assignment for the benefit of its creditors,
or liquidation of the business, this Agreement shall automatically terminate
forthwith.


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



19.3 No assignee for the benefit of creditors, custodian, receiver, trustee in
bankruptcy, sheriff or any other officer of the court or official charged with
taking over custody of Licensee's assets or business shall have the right to
continue this Agreement or to exploit or in any way use the Licensed Mark if
this Agreement terminates pursuant to paragraph 19.2 above.

19.4 Notwithstanding any termination in accordance with the foregoing, Licensor
shall have, and hereby reserves, all the rights and remedies which it has or
which are granted to it by operation of law, to collect fees due, earned or
payable by Licensee pursuant to this Agreement, to be compensated for damages
for breach of the Agreement and to enjoin the unlawful or unauthorized use of
the Licensed Mark without the necessity of posting any bond or proving any
actual damages (which injunctive relief may also be sought prior to or in lieu
of termination). Licensee hereby waives any and all rights relating to claims
for wrongful termination, loss of goodwill or damages in connection with any
such termination and agrees that it will never allege any such claims. In the
event of termination of the Agreement by Licensor pursuant to paragraph 19.1
and/or paragraph 19.2 above, the entire unpaid balance of the Minimum Guaranteed
Fees for the remaining balance of the then current term of this Agreement shall
immediately become due and payable by Licensee to Licensor and Licensee agrees
to make such payment within thirty (30) days following written demand therefor
by Licensor. Such amounts shall be in addition to any other amounts due
Licensor, hereunder, including, without limitation, any unpaid but accrued
Percentage Fees and any unpaid Special Fee.

Section 20. Termination.

20.1 On the expiration or earlier termination pursuant to Section 18 or
otherwise of this Agreement, all the rights of Licensee hereunder shall
forthwith terminate and automatically revert to Licensor. Notwithstanding the
foregoing, in the event of expiration or earlier termination of this Agreement
(other than pursuant to paragraph 19.2 above or by Licensor pursuant to
paragraph 19.1 above), Licensee shall be entitled, for ***

20.2 Except as provided in paragraph 20.1 above, on the expiration or earlier
termination of this Agreement, Licensee shall forthwith discontinue all use of
the Licensed Mark (including discontinuing use of the Licensed Mark or "CK" in
its corporate name), shall no longer have the right to use the Licensed Mark or
any variation or simulation thereof, and shall transfer to Licensor all
registrations, filings and rights with regard to the Licensed Mark which it may
have possessed at any time. In addition, Licensee shall thereupon deliver to
Licensor or to Licensor's designee, free of charge, or at Licensor's option
shall destroy, all materials utilized in connection with Articles and all
labels, tags and other material in its possession with the Licensed Mark
thereon. Licensee will use its best efforts to cause stencils, sketches and
other materials in the possession of third parties to be destroyed or otherwise
rendered unusable. Licensee shall not reproduce or adapt any of said stencils,
sketches or other materials for use on or in connection with merchandise
subsequent to the termination of this Agreement.

20.3 Licensor may, in its sole discretion, at any time, enter into such
arrangements as its desires pursuant to which Products bearing the Licensed Mark
may be shown, advertised, distributed or sold in the Territory by it or by any
duly authorized third party other than Licensee provided only that no shipment
of such Products will be permitted prior to the date of termination of this
Agreement.

Section 21. Licensor Representations. Licensor represents and warrants that it
has full right, power and authority to enter into this Agreement and to perform
all of its obligations hereunder. CKTT has applications to register, or
registrations of the mark "Calvin Klein" and/or the mark "CK/Calvin Klein" in
the jurisdiction in the Territory; as indicated on the schedule attached hereto.

Section 22. Licensee Representations. Licensee represents and warrants that it
has full right, power and authority to enter into this Agreement and to perform
all of its obligations hereunder. Licensee further represents and warrants that
no broker or finder brought about this transaction and Licensee hereby
indemnifies Licensor against and holds it harmless of and from any and all
liabilities (including, without limitation, reasonable attorneys' fees and
disbursements paid or incurred in connection with any such liabilities) for any
brokerage commissions or finders' fees in connection with this Agreement or the
transactions contemplated hereby.


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



Section 23. Notice. All reports, approvals and notices required or permitted by
this Agreement to be given to any party shall be in writing and shall be
delivered personally, by reputable overnight courier, telecopied or sent by
certified, registered or express mail (in each case with return receipt
requested), postage prepaid. Any such notice shall be deemed given when so
delivered personally, telecopied or sent by reputable overnight courier or, on
the date received (as evidenced by a signed receipt) if deposited in the mail,
in each case to the party concerned at its address as set forth above (with
facsimile confirmation to Licensor at (212) 768-8930) or at such other address
as a party may specify by notice to the other. Copies of all notices sent to
Licensor shall be sent to the attention of (i) Licensing Department (ii)
Corporate Affairs Department and (iii) General Counsel.

Section 24. Assignment.

(a) Licensee acknowledges and recognizes: that it has been granted the license
herein because of its particular expertise, knowledge, judgment, skill and
ability; that it has substantial and direct responsibilities to perform this
Agreement in accordance with all of the terms contained herein; that Licensor is
relying on Licensee's unique knowledge, experience and capabilities to perform
this Agreement in a specific manner consistent with the high standards of
integrity and quality associated with Licensor and its business; that the
granting of the license under this Agreement creates a relationship of
confidence and trust between Licensee and Licensor, and that this Agreement is
one under which applicable law excuses Licensor from accepting performance from,
or rendering performance to, a person or entity other than Licensee, within the
meaning of Section 365(c) and (e) of the Bankruptcy Code (title 11, U.S. Code).
Except as set forth in Section 24(b), neither this Agreement nor the license or
other rights granted to Licensee hereunder may be assigned, sublicensed, or
otherwise transferred. Any attempted assignment, transfer or sublicensing
whether voluntary or by operation of law, directly or indirectly, shall be void
and of no force or effect.

(b) The parties acknowledge and agree that Licensee was formed for the sole
purpose of operating as the licensee hereunder and will not engage in or conduct
any other activities or operations. For purposes hereof, any transfer of all or
a controlling portion or a majority of the shares of the Licensee by CK
Jeanswear N.V., its affiliates, Corrado Fratini and/or Marcello Fratini, in a
single transaction or in a series of transactions, of their respective shares,
effecting a reduction in their interest in Licensee, except to Licensor, or a
Licensor-approved shareholder, or to a corporate entity of which Corrado Fratini
and/or Marcello Fratini own the majority of shares, shall be deemed a transfer
in violation of the terms hereof and prohibited hereunder. Set forth on Schedule
24 hereto is a list of the shareholders of Licensee and their respective
shareholdings. Prompt notice of any transfer by CK Jeanswear N.V. or its
affiliates (other than Calvin Klein, Inc. or its successors, assignees or
transferees) of more than five percent (5%) (whether over a period of time or
all at once), shall be delivered to Licensor. Except as otherwise provided
herein, this Agreement shall inure to the benefit of and shall be binding upon
the parties and permitted successors and assigns.

Section 25. Entire Agreement. This Agreement contains the entire understanding
and agreement between the parties hereto with respect to the subject matter
hereof, supersedes all prior oral and written understandings and agreements
relating thereto, and may not be modified, discharged or terminated, nor may any
of the provisions hereof be waived, orally. This Agreement amends and restates
the Original License Agreement which is expressly superseded by this Agreement;
provided, that, any representations and warranties set forth in this Agreement
shall not be deemed to have been given again in connection with the execution
and delivery of this Agreement, but shall only be deemed to have been made as of
the date of the Original License Agreement and not as of the date of this
Agreement.

Section 26. Independent Contractor. Nothing herein shall be construed to
constitute the parties hereto as partners or as joint venturers, or either as
agent of the other, and Licensee shall have no power to obligate or bind
Licensor in any manner whatsoever. Licensor shall have no responsibility for the
operation or production of Licensee's manufacturing, distribution or sales
facilities or for any decisions that may be made in connection therewith
regardless of whether Licensor approved any of the same.


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



Section 27. No Waiver. No waiver by either party, whether expressed or implied,
of any breach hereof or default hereunder shall constitute a continuing waiver
of such provision or of any other provision of this Agreement. Acceptance of
payments by Licensor shall not be deemed a waiver by Licensor of any violation
of or default under any of the provisions of this Agreement by Licensee.

Section 28. Severability. If any provision or any portion of any provision of
this Agreement shall be held to be void or unenforceable, the remaining
provisions of this Agreement and the remaining portion of any provision held
void or unenforceable in part shall continue in full force and effect.

Section 29. Governing Law. This Agreement shall be considered as having been
entered into in the State of New York and shall be construed and interpreted in
accordance with the laws of that state applicable to agreements made and to be
performed therein. However, disputes regarding the Licensed Mark shall be
resolved in accordance with the U.S. Federal trademark laws and related laws,
statutes, rules and regulations of the United States unless there are no U.S.
Federal laws, statutes, rules or regulations dispositive of such a dispute, in
which event such disputes shall be resolved in accordance with the laws of the
State of New York.

Section 30. Forum, Jurisdiction and Service of Process. The parties expressly
agree that (a) the courts of the State of New York and/or the federal courts
located in the State of New York shall be the exclusive forum for the
adjudication of any disputes relating to this Agreement or the subject matter
hereof and (b) that any judgment, award or order issued by the courts of the
State of New York and/or the federal courts located in the State of New York
shall be enforceable in the courts in any jurisdiction in the Territory.
Licensee expressly and irrevocably (a) submits to the jurisdiction of the courts
of the State of New York and/or the federal courts located in the State of New
York and waives any right to contest the jurisdiction of such courts to
adjudicate disputes relating to this Agreement or the subject matter hereof and,
(b) waives any objection to the laying of venue of any suit or proceeding in the
above-described courts. Notwithstanding anything to the contrary in this
Agreement, Licensee expressly agrees that Licensor shall have the right to
enjoin use of the Licensed Mark and the Form in any venue or jurisdiction in the
Territory. Service of any notice, process, motion or other document in
connection with proceedings relating in any way to this Agreement or the subject
matter hereof may be effectuated by: (a) as to Licensor, either by personal
service or in the same manner as notices are to be given pursuant to paragraph
23 above; and (b) as to Licensee, by service upon (i) the Prentice-Hall
Corporation System, Inc. ("Prentice-Hall"), 375 Hudson Street, New York, New
York 10014, as agent for Licensee, or (ii) upon such attorney with an office in
New York, New York, as agent for Licensee, as may be specified by Licensee by
notice to Licensor, or (iii) any other manner permitted by law, provided, in
each case, a copy thereof is sent to Licensee in accordance with the provisions
of paragraph 23 above. Licensee shall execute any consent forms required by
Prentice-Hall in order to effect the appointment of Prentice-Hall as its agent
for service of process and Licensee expressly and irrevocably agrees that
service upon the Prentice-Hall shall be effective and sufficient service of
process upon Licensee.

Section 31. Jurisdictional Approval. This Agreement shall be subject to the
obtaining of any and all required recordation and approvals of this Agreement by
the appropriate agencies of the government of Hong Kong, if any. If such
approvals are not obtained within three (3) months after the earlier of the
presentation of this Agreement to such agencies and the date of execution
hereof, Licensor may, in its sole discretion, terminate this Agreement by giving
written notice to Licensee at any time after such period and prior to the time
such approvals are obtained. Licensee shall promptly present this Agreement for
any such approvals. Licensor and Licensee shall cooperate with each other and
use their respective best efforts to obtain as promptly as possible any such
approvals. Licensee shall bear any expense incurred in connection with obtaining
and maintaining any such approvals. Promptly after the granting of any such
approval, Licensee shall notify Licensor of the date thereof and shall provide
Licensor with a copy thereof in both the original language and, if applicable,
in English. Notwithstanding anything to the contrary herein, if any such
approval is conditioned upon the deletion, insertion or modification of any
provision or any portion of any provision hereof, Licensor shall retain the
right to rescind this Agreement in its entirety by and upon written notice given
to Licensee in the event the required deletions, insertions or modifications
affect the terms of this Agreement so as to render, in the sole discretion of
Licensor, the


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



transactions contemplated by this Agreement an undesirable business venture. In
the event this Agreement is so rescinded, neither party shall be in any way
liable to the other, except for payments due to Licensor or its designees with
respect to transactions which have already occurred, or as otherwise provided
herein.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

[spacer.gif] CALVIN KLEIN, INC.

[spacer.gif] By: /s/ Barry Schuntz                                

[spacer.gif] CALVIN KLEIN JEANSWEAR ASIA LTD.

[spacer.gif] By: /s/
Illegible                                                    


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



Schedule A

***


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



Schedule 24

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Shareholders [spacer.gif] % CK Jeanswear N.V. [spacer.gif]   100 % 
[spacer.gif]


--------------------------------------------------------------------------------
